Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment was approved for entry by Brett Papendick on 9/1/22.  See attached Interview Summary.

The application has been amended as follows: 
IN THE SPECIFICATION

	At [0025], line 3 was replaced by:
	
NH3 (water) + HOCl -> NH2Cl + H2O

At [0031], line 3 was replaced by:
	
NH3 + HClO = NH2Cl + H2O

	At page 8 at line 2, “Nh2Cl” was changed to -- NH2Cl --.

	At page 8 at line 3, “NH3” was changed to – NH3 --.

	At page 8, line 6 was replaced by:

NaClO + H2O = HClO + NaOH

	At [0032], line 2 was replaced by:

1, contains NH4Cl + NaOH + NH3 , and ACISAN AM 2 contains (NH4)2SO4 + NaOH +

At [0032], in line 3, “NH3,” was replaced by – NH3, --.

At [0032], line 6 was replaced by:

NH4Cl + NH3 + NaOH +2HClO = 2NH2Cl + NaCl +3H2O

The last line of [0032] was replaced by:

  (NH4)2SO4 + NH3 + 2NaOH +3HClO = 3NH2Cl + Na2SO4 + 5H2O



IN THE CLAIMS

Claim 15 was replaced by:
15. A method for controlled production of monochloramine for sanitizing fluids, comprising the steps of:
a1. feeding a first reagent through a first reagent orifice into a reactor, feeding a second reagent through a second reagent orifice into the reactor, and feeding osmotized water through an osmotized water orifice into the reactor, 
a2. producing monochloramine by a reaction of the first reagent and the second reagent at a pH of between 7 and 12.5 in a turbulent flow regime of the reactor,
b. feeding an additional amount of the first reagent downstream of the reactor of steps (a1) and (a2) into the monochloramine produced in step (a2), and
c. dosing the produced monochloramine resulting from step (b) to a fluid to be sanitized.

In claim 16, at line 3, “on a transfer” was changed to – into a transfer --.

In claim 16, at line 4, “directly in a” was changed to – directly into a --.

Claims 17-18, 22 were replaced by:
17.  The method according to claim 15, wherein:
d. said feeding the second reagent into the reactor takes place simultaneously with said feeding the osmotized water into the reactor;

e. said feeding the first reagent into the reactor 
1) begins once a predefined time of said feeding osmotized water into the reactor has elapsed, and 
2) continues for so long as said feeding osmotized water continues; and

f.  once said predefined time has elapsed, said feeding osmotized water into the reactor continues until the level in the reactor reaches a final level.

18.  The method according to claim 15, wherein the turbulent flow regime continues even after the step of producing monochloramine.

22. A method for the controlled production of monochloramine for sanitizing fluids, comprising the steps of:
	a1. feeding a first reagent through a first reagent orifice into a reactor, feeding a second reagent through a second reagent orifice into the reactor, and feeding osmotized water through an osmotized water orifice into the reactor, 
	a2. producing monochloramine by a reaction of the first reagent and the second reagent at a pH of between 7 and 12.5,
	b. feeding a certain amount of the first reagent downstream of the reactor of steps (a1) and (a2) into the monochloramine produced in step (a2), and
	c. dosing the produced monochloramine resulting from step (b) to a fluid to be sanitized;
	wherein:
d. said feeding the second reagent into the reactor takes place simultaneously with said feeding the osmotized water into the reactor;

e. said feeding the first reagent into the reactor
1) begins once a predefined time of said feeding osmotized water into the reactor has elapsed, and 
2) continues for so long as said feeding osmotized water continues;

f.  once said predefined time has elapsed, said feeding osmotized water into the reactor continues until the level in the reactor reaches a predefined final level; and

g. flow within the reactor is turbulent during at least one of steps (d) through (f).

In claim 23, at line 4, 
“osmotized water a pH” 
was changed to 
--  osmotized water at a pH --.

In claim 23, line 5 was amended to read:
-- regime of a reactor, provided that the first reagent enters the reactor through a first reagent orifice, the second reagent enters the reactor through a second reagent orifice, and the osmotized water enters the reactor through a second reagent orifice, --

Claim 24 was replaced by:
24.  The method according to claim 15, wherein:
d. said feeding the second reagent into the reactor takes place simultaneously with said feeding the osmotized water into the reactor;
e. said feeding the first reagent into the reactor 
1) begins once a preset level has been reached in the reactor, and 
2) continues for so long as said feeding osmotized water continues;
f.  once said preset level has been reached in the reactor, said feeding osmotized water into the reactor continues until the level in the reactor reaches a final level; and 
g. flow within the reactor is turbulent during at least one of steps (d) through (f).

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152